 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 1 of 7 - Page ID # 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA



MILTON AL STEWART,                                    )
SECRETARY OF LABOR,                                   )
UNITED STATES DEPARTMENT OF LABOR,                    )
                    Plaintiff,                        )      CIVIL ACTION FILE
                                                      )      NO. 8:21-cv-102
       v.                                             )
                                                      )
SWARTZ’S DELICATESSEN, LLC,                           )
SWARTZ’S CATERING, LLC, and                           )
SHERVIN ANSARI, Individually,                         )
                        Defendants.                   )


                                        COMPLAINT

       Plaintiff brings this action to enjoin Defendants from violating the provisions of

sections 15(a)(2), 15(a)(4), and 15(a)(5), of the Fair Labor Standards Act of 1938, as

amended (29 U.S.C. § 201 et seq.), hereinafter called the Act, pursuant to section 17 of

the Act; and to recover unpaid minimum wage and overtime compensation owing for

Defendants’ employees, together with an equal additional amount as liquidated damages,

pursuant to section 16(c) of the Act.

                                             I
       Jurisdiction of this action is conferred upon the Court by section 17 of the Act and
by 28 U.S.C. § 1345.



                                             1
 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 2 of 7 - Page ID # 2




       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to these claims occurred within this district and

because the Defendants reside in the District of Nebraska and by virtue of transacting

business in the District of Nebraska.

       Pursuant to District of Nebraska Local Rule 40.1(b), the Secretary requests the place

of trial for this matter be Omaha, Nebraska.

                                               II
       Defendant Swartz’s Delicatessen, LLC is a limited liability company organized in
the State of Nebraska, with its principal place of business located at 8718 Pacific Street,
Omaha, Nebraska, within the jurisdiction of this Court. At all relevant times, Defendant
Swartz’s Delicatessen, LLC has operated one restaurant doing business as Swartz’s
Delicatessen.
       Defendant Swartz’s Catering, LLC is a limited liability company organized in the
State of Nebraska, with its principal place of business located at 8718 Pacific Street,
Omaha, Nebraska, within the jurisdiction of this Court. At all relevant times, Defendant
Swartz’s Catering, LLC has operated one catering company doing business as Swartz’s
Catering.
       Upon information and belief, Defendant Shervin Ansari is 100% owner of
Defendant Swartz’s Delicatessen, LLC and Swartz’s Catering, LLC acts directly or
indirectly in the interest of Defendant Swartz’s Delicatessen, LLC and Swartz’s Catering,
LLC in relation to its employees, and therefore, is an employer within the meaning of
section 3(d) of the Act. Upon information and belief, at the time of the actions giving rise
to this claim, Defendant Shervin Ansari resides within the jurisdiction of this Court.

                                               2
 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 3 of 7 - Page ID # 3




                                              III
       The activities of Defendants referred to in paragraph II were, and are, related and
performed through unified operation or common control for a common business purpose,
and have, since at least May 13, 2018, constituted an enterprise within the meaning of
section 3(r) of the Act.
                                              IV
       Since May 13, 2018, said enterprise has had employees engaged in commerce or in
the production of goods for commerce, including employees handling, selling, or
otherwise working on goods or materials that have been moved in or produced for
commerce by any person; an annual gross volume of sales made or business done of not
less than $500,000, exclusive of excise taxes at the retail level, separately stated; and,
therefore, was and is an enterprise engaged in commerce or in the production of goods for
commerce as defined in section 3(s)(1)(A) of the Act.
                                              V
       Defendants, employers subject to the provisions of the Act, have violated and are
violating the provisions of sections 6 and 15(a)(2) of the Act by failing to pay certain
employees, for their employment in an enterprise engaged in commerce or in the
production of goods for commerce, wages at rates not less than $7.25.
                                              VI

       Defendants, employers subject to the provisions of the Act, have violated and are
violating the provisions of sections 7 and 15(a)(2) of the Act by failing to pay to certain
employees in an enterprise engaged in commerce or in the production of goods for
commerce, for workweeks longer than 40 hours since May 13, 2018, without
compensating said employees for their employment in excess of 40 hours in such


                                               3
 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 4 of 7 - Page ID # 4




workweeks at rates not less than one and one-half times the regular rates at which they
were employed.
                                            VII

       Defendants, employers subject to the provisions of the Act, have violated and are

violating the provisions of sections 11(c) and 15(a)(5) of the Act, in that since May 13,

2018, Defendants have failed to make, keep, and preserve adequate and accurate records

of Defendants’ employees and of the wages, hours, and other working conditions and

practices of employment maintained by Defendants, as prescribed by the regulations (29

Code of Federal Regulations Part 516) promulgated pursuant to section 11(c) of the Act

in that the records kept by Defendants failed to accurately record, among other things, the

total straight time and overtime earnings for each work day and each workweek and total

premium pay for overtime hours, with respect to certain of Defendants’ employees.

                                            VIII

       Since at least May 13, 2018, have violated and are violating provisions of sections

12(c) and 15(a)(4) of the Act by employing since May 13, 2018, at least 1 minor under 18

years of age, in the operation of a power-driven meat slicing machine, in violation of 29

C.F.R. § 570.61(a)(4) in an enterprise engaged in commerce or in the production of goods

for commerce, as defined by the Act, such employment constituting oppressive child labor

within the meaning of the Act.




                                             4
 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 5 of 7 - Page ID # 5




                                              IX

       Defendants have repeatedly and willfully violated and continue to violate the

aforesaid provisions of the Act as alleged in paragraphs V-VIII. A judgment permanently

enjoining and restraining the violations herein alleged, including the restraint of the

continued withholding of unpaid overtime compensation due Defendants’ employees, is

specifically authorized by Section 17 of the Act.

                                               X
       As a result of the violations alleged in paragraphs V-IX above, Defendants have
unlawfully withheld and continue to withhold unpaid minimum wage and overtime
compensation from certain employees. These back wages are owed to present and former
employees, including those persons specifically named in Appendix A, attached hereto, for
at least the period from May 13, 2018 through May 12, 2020. A judgment granting
recovery of back wages, together with an equal additional amount as liquidated damages,
is specifically authorized by section 16(c) of the Act.


WHEREFORE, cause having been shown:

       Plaintiff prays judgment pursuant to section 17 of the Act, permanently enjoining

and restraining Defendants, Defendants’ officers, agents, servants, employees, and those

persons in active concert or participation with Defendants who receive actual notice

thereof, from violating the provisions of Sections 15(a)(2), 15(a)(4), and 15(a)(5), of the

Act including the restraint of any withholding of payment of unpaid compensation found

by the Court to be due to Defendants’ employee,

                                               5
 8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 6 of 7 - Page ID # 6




       Plaintiff further demands judgment, pursuant to section 16(c) of the Act, against

Defendants for back wages owed to former and current employees for the period of at

least May 13, 2018 through May 12, 2020, together with an equal additional amount as

liquidated damages.

       Should the Court decline to award said liquidated damages, Plaintiff further

demands the award of interest on said unpaid amounts from the date said unpaid amounts

became due, until date of judgment.

       Plaintiff further prays for such other relief as the Court may find due, including an

order that Defendants be required to locate affected employees and distribute any amounts

found to be due to affected employees as the result of the violations alleged in paragraphs

V-IX hereof.

       Plaintiff further demands the award of post-judgment interest as authorized by 28

U.S.C. § 1961, and prays that he recover the costs of this action.



                                             Elena S. Goldstein
                                             Deputy Solicitor of Labor

                                             Christine Z. Heri
                                             Regional Solicitor

                                             Evert H. Van Wijk
                                             Associate Regional Solicitor

                                             s/Jessica-Marie Hutchison
                                             Jessica-Marie Hutchison
                                             Trial Attorney
                                             MO Bar #69456
                                             6
8:21-cv-00102-RFR-CRZ Doc # 1 Filed: 03/11/21 Page 7 of 7 - Page ID # 7




                                  2300 Main Street, Suite 1020
                                  Kansas City, MO 64108
                                  (816) 285-7262
                                  (816) 285-7287 (fax)
                                  Hutchison.jessica.m@dol.gov

                                  U.S. Department of Labor
                                  Attorneys for Plaintiff




                                   7
